Order, Supreme Court, Westchester County (Joseph DiFede, J.H.O.), entered January 30, 1991, which denied defendants’ motion to reduce the amount of resettled judgment in the interest of justice, unanimously affirmed, without costs.
On a prior appeal in this action for an accounting upon the dissolution of a law partnership, this court modified the judgment in various respects (161 AD2d 438, amended 164 AD2d 794, lv denied 76 NY2d 713), whereupon a resettled judgment was entered. Thereafter, defendants moved to reduce the resettled judgment by amounts which plaintiff assertedly had admitted receiving, but for which defendants were not credited. Supreme Court found it had no power to review the matter after review and affirmance by the Appellate Division, citing Blumenstock v Weissman (47 Misc 2d 266, affd 50 Misc 2d 119 [App Term]), and Merrill v Robinson (106 AD2d 818, lv dismissed 64 NY2d 608). We agree that the modification sought by defendants is substantive and thus cannot be accepted (Herpe v Herpe, 225 NY 323). Nor is there any basis for this court to modify either its prior order or the resulting resettled judgment, and we instead emphasize the need for finality and an end to litigation. Concur — Carro, J. P., Kupferman, Asch and Smith, JJ.